Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Claim Status
Claims 1-40, 43-50 and 52 are pending. Claim 44 has been amended. Claims 1-4, 15, 36-40 and 44 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, elastin and biopolymer scaffold. Claims 5-14, 16-35, 43, 45-50 and 52 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1-4, 15, 36-40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2013/0280344) in view of Camci-Unal et al. (Biomacromolecules 2013, 14, 1085-1092), Hariri et al. (WO 2014/089440) and Kharkar et al. (Chem Soc Rev. 2013 Aug 5; 42(17): 7335-7372).
Tseng et al. teach a method of reducing inflammation in an individual in need thereof, comprising administering ground or pulverized amniotic membrane derived from frozen or previously frozen placental material (claim 11), wherein the ground or pulverized amniotic membrane is in the form of a dry powder, liquid or suspension (claim 13).
Tseng et al. also teach the amniotic membrane preparations contain the combination of HA, TSG-6, PTX-3 and TSP-1 (paras [0008] and [0082]).
Tseng et al. additionally teach that HA is cross-linked (paras [0008], [0071], [0078])”. 
Tseng et al. further teach that the composition further comprises a pharmaceutically acceptable excipient (claim 18), wherein exemplary excipients include binders, and wherein binders include gelatin (paras [0012], [0014]).
Tseng et al. also teach that the composition further comprises PEG (paras [0012], [0017], [0020], [0029], [0031], [0034], [0124], [0126], [0134]-[0136], [0147], [0155], [0173], [0177]).
Tseng et al. further teach that “[T]he compositions containing the AM preparations and purified compositions described herein can be administered for prophylactic and/or therapeutic treatments. In therapeutic applications, the compositions are administered to a patient already suffering from a disease or condition, in an amount sufficient to cure or at least partially arrest the symptoms of the disease or condition. Amounts effective for this use will depend on the severity and course of the disease or condition, previous therapy, the patient's health status, weight, and response to the drugs, and the judgment of the treating physician. It is considered well within the skill of the art for one to determine such therapeutically effective amounts by routine experimentation (including, but not limited to, a dose escalation clinical trial)” (para [0179]).
Tseng et al. also teach that “[M]any other types of controlled release systems known to those of ordinary skill in the art and are suitable for use with the formulations described herein. Examples of such delivery systems include, e.g., polymer-based systems. Such as polylactic and polyglycolic acid, plyanhydrides and poly caprolactone; porous matrices, nonpolymer-based systems that are lipids, including sterols, such as cholesterol, cholesterol esters and fatty acids, or neutral fats, such as mono-, di- and triglycerides; hydrogel release systems; Silastic systems; peptide-based systems; wax coatings, bioerodible dosage forms, compressed tablets using conventional binders and the like” (para [0169]).
Tseng et al. additionally teach that the compositions described can be used to treat various diseases such as wound healing, inflammation and angiogenesis-related diseases (abstract; para [0210]).
Tseng et al. do not teach the gelatin is crosslinked.
Tseng et al. also do not teach the composition comprises elastin and maleimide-thiol crosslinks.
Camci-Unal et al. teach biomimetic hybrid hydrogel composed of crosslinked hyaluronic acid (HA) and gelatin, and further teach that said hybrid hydrogel showed significantly improved mechanical properties compared to their single component analogs. The HAMA-GelMA hydrogels exhibited remarkable tunability behavior and may be useful for cardiovascular tissue engineering applications (abstract).  
Camci-Unal et al. also teach that “[g]elatin has been utilized for a number of small molecule delivery and tissue engineering applications. Gelatin degrades due to its matrix metalloproteinase (MMP) sensitive protein sequences, which is usually a desirable biomaterial property for in vivo implanted hydrogels. Degradation of tissue-engineered constructs is essential for many applications in regenerative medicine to allow for the deposition of newly formed ECM by the cells” (page 1086, left column, 2nd para).
Camci-Unal et al. further teach that “[D]ue to their abundance in the native ECM, HA, and collagen/gelatin hybrids have great potential to be used for different tissue engineering applications (e.g., neural, bone, vascular, cardiac, skin) and regenerative medicine research” (page 1086, left column, 3rd para).
Camci-Unal et al. additionally teach that scaffold degradation may also assist with controlled release of small molecules from the scaffold (page 1086, left column, 2nd para).
Hariri et al. teach a composition comprising a human placental extracellular matrix which comprises collagen and one or more of laminin, fibronectin, elastin, and glycosaminoglycan (claims 1-2 and 5).
Hariri et al. also teach that the composition further comprises hyaluronic acid (paras [00125]-[00127]) and polyethylene glycol (paras [0066], [00118], [00126]).
Hariri et al. further teach that the composition can be administered to an individual at the site of a wound or tissue needing repair (para [00206]) and to reduce inflammation (para [0028]).
Hariri et al. also teach that in certain embodiments, the ECM is dried (paras [0077], [00117], [00196], [00220]-[00221], [00228]-[00229], [00235], [00246], [00248]). 
Kharkar et al. teach that degradable and cell-compatible hydrogels can be designed to mimic the physical and biochemical characteristics of native extracellular matrices and provide tunability of degradation rates and related properties under physiological conditions. Hence, such hydrogels are finding widespread application in many bioengineering fields, including controlled bioactive molecule delivery, cell encapsulation for controlled three-dimensional culture, and tissue engineering (abstract).
Kharkar et al. also teach that “[T]o modulate cell adhesion and response, hydrogels with different moduli were prepared using the Michael addition reaction between combinations of maleimide-functionalized heparin, thiol functionalized PEG and maleimide functionalized PEG. Such systems, with the ability to tune biochemical and mechanical properties, make heparin based hydrogels promising candidates for controlling adventitial fibroblast remodeling of blood vessels” (page 7, 2nd para).
Kharkar et al. further teach that PEG macromolecules can be functionalized easily via its hydroxyl end groups to yield numerous homofunctional or heterofunctional terminal groups, including thiols, vinyl sulfones, maleimides, acrylates allyls, and norbornenes. The PEG hydrogels have been widely used as blank slates for the presentation of biophysical and biochemical cues in tissue engineering, cell encapsulation, controlled stem cell differentiation, and bioactive molecule delivery applications (page 8, 5th para).
Kharkar et al. additionally teach that “[O]ver the past decade, several reactions have been observed to have ‘click’ reaction attributes while not requiring a metal catalyst, including the radical addition of thiols to select alkenes and alkynes, Michael-type addition of thiols to maleimides, Diels–Alder reactions between dienes and dienophiles, and oxime reactions between aminooxy groups and aldehydes or ketones. Click reactions are attractive tools for synthesizing cell-compatible hydrogels, which can be used for controlled cell culture, tissue engineering, and controlled release applications. Advantages such as fast reaction kinetics, high regio- and chemo-selectivity, mild reaction conditions, and facile tuning of structural and mechanical properties using stoichiometry make click reactions highly useful for synthesizing cell-compatible hydrogels (page 11, 3rd para).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that cross-linked hydrogel comprising collagen/gelatin, elastin, HA, TSG-6, PTX-3 and TSP-1 are useful for tissue engineering and are effective in treating inflammation and wound healing, it would have been obvious to combine said compounds with the expectation that such a combination would be effective in treating inflammation and wound healing. Thus, combining them flows logically from their having been individually taught in prior art.
	Furthermore, it would have been obvious to cross-link HA to gelatin thorough a PEG comprising crosslinker because Kharkar et al. teach that PEG macromolecules can be functionalized easily via its hydroxyl end groups to yield maleimide terminal groups, and further teach that advantages such as fast reaction kinetics, high regio- and chemo-selectivity, mild reaction conditions, and facile tuning of structural and mechanical properties using stoichiometry make click reactions highly useful for synthesizing cell-compatible hydrogels.

	With respect to the claimed amount of each component, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of each component of the composition obvious over the cited references by normal optimization procedures known in the pharmaceutical art.
	One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because Tseng et al. teach that the amount of each component can be determined by routine experimentation (para [0179]).
	With respect to the claimed maleimide-thiol crosslinks, one of ordinary skill in the art would have been motivated to make hydrogels with maleimide-thiol crosslinks because Kharkar et al. teach that click reactions have advantages such as fast reaction kinetics, high regio- and chemo-selectivity, mild reaction conditions, and facile tuning of structural and mechanical properties, and further because both Tseng et al., Camci-Unal et al. and Hariri et al. teach that hydrogels can be used for the controlled release of the formulations. 

Response to Arguments
Applicant’s arguments filed on 5/10/2022 have been fully considered but they are not persuasive.
Applicant argues that “[i]t is crystal clear that the components of Tseng's composition are prepared from human amniotic material and accordingly the composition contains the component(s) of amniotic material which include for example, cross-linked high molecular weight hyaluronan (HA), Tumor necrosis factor-stimulated gene 6 (TSG-6), Pentraxin (PTX-3), and Thrombospondin (TSP-1). However, human amniotic material does not comprise high molecular weight hyaluronic acid (HA) cross-linked to gelatin through polyethylene glycol (PEG) via maleimide-thiol bonds, as presently claimed. Therefore, Tseng fails to teach or suggest the amniotic powder composition as presently claimed”. 
Applicant also argues that “[a]lthough the Examiner while responding to previously filed arguments asserts that Tseng teaches (in para [0078]) that the cross-linking of HA can be through a covalent bond to another molecule such as (any) protein, a skilled person in the art will know that Tseng recitation of the phrases "covalent bound" and "other molecule" is limited specifically to the naturally occurring covalent bonds and naturally occurring proteins that are bound to HA found in amniotic membrane extracts or physiological loci”. 
Applicant further argues that “[b]ecause the naturally occurring HA is indispensable component of Tseng's composition and additionally because a skilled person in the art understands the uncertainties, such as for example variations in mechanical properties, issues with biocompatibility as well as unpredictable biochemical consequences, related to substituting naturally occurring, cross-linked, high molecular weight HA with HA cross-linked to gelatin through PEG via thiol-maleimide cross-links (which do not occur naturally in AM extracts), the skilled person would have found no motivation to modify teachings of Tseng's reference with teachings of Camci-Unal (mainly cited for teaching Hyaluronic acid and gelatin based- 10 - hydrogels), Hariri (mainly cited for its teachings related to HA and PEG) and Kharkar (mainly cited for teaching thiol-maleimide linkages) to arrive at the presently claimed composition”.
Applicant additionally argues that “[i]t is apparent that the primary reference (Tseng) and the secondary reference (Camci-Unal) "each [...] independently operates effectively" for their articulated purpose of tissue healing and engineering. Therefore, a person who was merely seeking to create a better system for wound healing, would have no reason to modify Tseng's composition with teachings of Camci-Unal (and further with teachings of Hariri and Kharkar) to arrive at the presently claimed invention. It therefore follows that the combination of Tseng, Camci-Unal, Hariri and Kharkar fails the first criterion of the KSR test and therefore fails the KSR test”. 
Applicant’s arguments are not persuasive.
It has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
In the instant case, Tseng states that “[T]he composition can have, for example, at least two of the following properties: induces apoptosis of macrophages at the site of inflammation, increases the ratio of prostaglandin D2 to prostaglandin E1 at the site of inflammation, suppresses TGF-1 activity at the site of inflammation, and inhibits interferon-gamma signal transduction at the site of inflammation (para [0008]), and further states that “[T]he cross-linking of HA can be through a covalent bound to another molecule. Such as a protein. For example, HA can be covalently bound to the heavy chain of inter--trypsin inhibitor (para [0078]).
From the teachings of Tseng, it is clear that: 1) suppression of TGF-1 activity is not a required property of the composition; and 2) HA can be crosslinked with molecules other than inter--trypsin inhibitor.
Therefore, since Camci-Unal et al. teach biomimetic hybrid hydrogel composed of crosslinked hyaluronic acid (HA) and gelatin; Hariri et al. teach a composition comprising a human placental extracellular matrix which comprises collagen and one or more of laminin, fibronectin, elastin, and glycosaminoglycan wherein the composition further comprises hyaluronic acid; and Kharkar et al. teach that PEG macromolecules can be functionalized easily via its hydroxyl end groups to yield maleimide terminal groups, and further teach that advantages such as fast reaction kinetics, high regio- and chemo-selectivity, mild reaction conditions, and facile tuning of structural and mechanical properties using stoichiometry make click reactions highly useful for synthesizing cell-compatible hydrogels, it would have been obvious to cross-link HA to gelatin thorough a PEG comprising crosslinker. One of ordinary skill in the art would have had a reasonable expectation of success because Kharkar et al. teach that PEG macromolecules can be functionalized easily via its hydroxyl end groups to yield maleimide terminal groups useful for synthesizing cell-compatible hydrogels. 
Thus, in contrary to Applicant’s arguments, the combination of Tseng, Camci-Unal, Hariri and Kharkar does not fail the first criterion of the KSR test. 
For the reasons stated above the rejection is maintained.

	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658